     Case 3:20-cv-00782-DMS-AHG Document 57 Filed 05/12/20 PageID.836 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JACINTO VICTOR ALVAREZ, JOSEPH                    Case No.: 20-cv-00782-DMS (AHG)
      BRODERICK, MARLENE CANO, JOSE
12
      CRESPO-VENEGAS, NOE                               ORDER CORRECTING MAY 9, 2020
13    GONZALEZ-SOTO, VICTOR LARA-                       ORDER
      SOTO, RACQUEL RAMCHARAN,
14
      GEORGE RIDLEY, MICHAEL JAMIL
15    SMITH, LEOPOLDO SZURGOT, JANE
      DOE, on behalf of themselves and those
16
      similarly situated,
17                        Plaintiffs-Petitioners,
18    v.
19
      CHRISTOPHER J. LAROSE, Senior
20    Warden, Otay Mesa Detention Center, et
      al.,
21
                      Defendants-Respondents.
22
23
24         On May 9, 2020, the Court denied Plaintiffs’ motion for temporary restraining order.
25   (ECF No. 46). On May 11, 2020, Defendants filed an ex parte application for correction
26   of a typographical error in the May 9, 2020 Order. (ECF No. 48).
27
28

                                                    1
                                                                           20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 57 Filed 05/12/20 PageID.837 Page 2 of 2


 1         The Court grants Defendants’ ex parte motion and amends the May 9, 2020 Order
 2   to read: “Defendants do not concede Plaintiffs’ factual allegations but contend the PLRA
 3   precludes this Court from issuing the relief Plaintiffs seek.” An Amended Order denying
 4   Plaintiffs’ motion for temporary restraining order will be filed consistent with the
 5   foregoing.
 6          IT IS SO ORDERED.
 7
 8   Dated: May 12, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          20-cv-00782-DMS (AHG)
